t c memo united_states tax_court deborah p richards and daniel d richards petitioners v commissioner of internal revenue respondent docket no 13030-17l filed date deborah p richards and daniel d richards pro sese shawna a early for respondent memorandum opinion vasquez judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and or d of the determination unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure by the internal_revenue_service respondent appeals_office to sustain the filing of a notice_of_federal_tax_lien nftl with respect to petitioners’ federal_income_tax liabilities for tax years and the issue for decision is whether respondent’s settlement officer so abused her discretion by sustaining the filing of the nftl background the parties submitted this case fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new jersey when the petition was filed i petitioners’ tax_liabilities and respondent’s collection efforts petitioners jointly filed form sec_1040 u s individual_income_tax_return for tax years and but failed to pay the amount due for each year respondent assessed the amount reported as due for each year and mailed a notice_and_demand for payment to petitioners within days of each assessment as required under sec_6303 in date petitioners entered into an installment_agreement to satisfy their outstanding income_tax liabilities for tax years and petitioners defaulted on the installment_agreement in date after they stopped making the monthly payments required under the terms of the agreement the following month respondent placed their taxpayer accounts for the and tax years in currently not collectible cnc status on date respondent sent petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing them that respondent had filed an nftl with respect to their outstanding tax_liabilities for tax years and according to the nftl petitioners’ outstanding tax_liabilities for those years totaled dollar_figure on date respondent sent petitioners an lt11 notice_of_intent_to_levy and your right to a hearing under sec_6330 notice_of_levy informing them that he intended to levy on their property to satisfy their outstanding income_tax_liability for tax_year ii cdp hearing proceedings on date respondent received from petitioners a timely form request for collection_due_process or equivalent_hearing cdp hearing request with respect to both the nftl and the notice_of_levy on the form petitioners checked the i cannot pay balance box as a collection alternative petitioners proposed placing their account sec_2 in cnc status on account although it is unclear from petitioners’ cdp hearing request we believe petitioners were proposing to have their account placed in cnc status because their and accounts had already been placed in cnc status in of economic hardship petitioners further requested withdrawal of the nftl because it would not help them to pay their taxes more quickly and it could only have a negative impact upon their fragile credit standing petitioners’ cdp hearing was assigned to so kimberly piro on date so piro sent petitioners a letter scheduling a cdp hearing for date and informing them that on the basis of their financial information their account was going to be placed in cnc status this letter further stated that the nftl would remain in place because their cnc status required it3 and a negative impact on petitioners’ credit standing did not warrant withdrawal of the nftl on date so piro held a telephone cdp hearing with petitioner daniel richards during the cdp hearing mr richards requested that the nftl be withdrawn because it was impacting his credit and he might not be able to get a car loan in the future so piro informed mr richards that a negative impact on a credit standing did not warrant withdrawal of the nftl internal_revenue_manual irm pt date states that an nftl should be filed if a taxpayer has an aggregate unpaid and assessed balance of dollar_figure or more and is in cnc status so piro interpreted this provision as requiring the filing of an nftl when a taxpayer’s account has been placed in cnc status and has an assessed balance of dollar_figure or more because petitioners do not dispute so piro’s interpretation of the irm we deem this issue conceded when so piro asked mr richards whether the nftl was affecting his ability to earn income mr richards indicated that it was not because he received only social_security income on the basis of petitioners’ financial information so piro placed petitioners’ account in cnc status and informed mr richards that the nftl is part of cnc status so piro did not sustain the proposed levy action with respect to tax_year however after finding that the nftl was not overly intrusive and that none of the conditions for withdrawal pursuant to sec_6323 existed so piro sustained the nftl with respect to tax years and on date respondent issued to petitioners two notices of determination the first notice addresses so piro’s determinations regarding the nftl with respect to tax years and the second notice_of_determination relates to both the nftl and notice_of_levy issued to petitioners with respect to tax_year petitioners timely filed a petition with the court for review of the notices of determination although the ntfl was filed with respect to tax years and so piro considered tax_year separately for this reason so piro issued a separate notice_of_determination addressing both the nftl and the notice_of_levy determinations with respect to tax_year discussion i jurisdiction and standard of review sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for taxes when a demand for payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 provides that the secretary5 shall furnish the taxpayer an nftl within five business days after the notice of lien is filed sec_6320 further provides that the taxpayer may request a cdp hearing within days beginning on the day after the 5-day period described above sec_6320 b sec_6320 provides that the cdp hearing generally shall be conducted consistent with the procedures set forth in sec_6330 sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner’s proposed collection actions and the possibility of collection alternatives the taxpayer may also challenge the amount of the underlying tax_liability if a statutory_notice_of_deficiency was not received or the taxpayer did not otherwise have an opportunity to dispute the tax_liability sec_6330 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 pursuant to sec_6330 within days of the issuance of a notice_of_determination the taxpayer may appeal the determination to this court where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo 114_tc_604 114_tc_176 however where the validity of the underlying tax_liability is not properly in issue the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite petitioners are not contesting the validity of their underlying tax_liabilities for tax years and accordingly we review so piro’s determination for abuse_of_discretion ii abuse_of_discretion the abuse_of_discretion standard requires the court to decide whether so piro’s rejection of petitioners’ request to have the nftl withdrawn was arbitrary capricious or without sound basis in fact or law see 112_tc_19 keller v commissioner tcmemo_2006_166 aff’d in part vacated in part 568_f3d_710 9th cir fowler v commissioner tcmemo_2004_163 we do not substitute our judgment for that of so piro and we do not decide independently whether we believe that the nftl should be withdrawn see 125_tc_301 aff’d 469_f3d_27 1st cir instead we consider whether in the course of making her determination so piro verified that the requirements of applicable law and administrative procedure have been met considered any relevant issue petitioners raised that relates to the filing of the nftl and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 our review of the record confirms that so piro properly discharged all of these duties in making her determination a verification that the requirements of applicable law and administrative procedure have been met as an initial matter this court has authority to review satisfaction of the verification requirement regardless of whether the taxpayer raised that issue at the cdp hearing see 131_tc_197 supplemented by 136_tc_463 petitioners do not challenge respondent’s compliance with the applicable law and administrative procedure in any event the administrative record establishes that so piro conducted a thorough review of the transcripts of petitioners’ accounts and verified that all requirements of applicable law and administrative procedure were met b consideration of relevant issues raised by petitioners on their cdp hearing request and during the cdp hearing petitioners argued that the nftl should be withdrawn because it was affecting mr richard’s fragile credit standing and would prevent petitioners from getting a car loan our review of the record shows that so piro considered this issue and properly found that under sec_6323 none of the conditions that allow the withdrawal of the nftl applied sec_6323 provides that an nftl may be withdrawn under the following conditions the filing of the nftl was premature or not in accordance with administrative procedures the taxpayer has entered into an agreement to satisfy the tax_liability underlying the lien through installment payments unless the agreement provides otherwise withdrawal of the nftl will facilitate collection or with the consent of the taxpayer or the national_taxpayer_advocate the lien’s withdrawal would be in the best interests of the taxpayer and the united_states if the commissioner determines conditions for withdrawal are present the commissioner may but is not required to authorize the withdrawal sec_301_6323_j_-1 proced admin regs because nftl withdrawal is a collection alternative see sec_301 e q a-e6 proced admin regs petitioners were required to provide so piro with relevant information for her to consider in determining whether the nftl should be withdrawn see roudakov v commissioner tcmemo_2017_ at petitioners have not presented any credible_evidence that any of the above circumstances are applicable although petitioners asserted that the nftl was negatively affecting their credit rating and ability to obtain a car loan their bare assertion is insufficient to establish that lien withdrawal would facilitate collection or would be in the united states’ best interests see klika v commissioner tcmemo_2012_225 at this court has consistently held that it is not an abuse_of_discretion to sustain an nftl where the taxpayer has failed to provide evidence showing how the lien adversely affected his or her credit rating see bergdale v commissioner tcmemo_2014_152 at finding no abuse_of_discretion where taxpayer contended nftl damaged his personal credit report but failed to offer credible_evidence beyond his bare allegations or advance any argument pursuant to sec_6323 see also hughes v commissioner tcmemo_2011_294 slip op pincite every nftl filed by the commissioner damages the taxpayer’s credit by itself that fact does not show that the nftl impairs the taxpayer’s ability to satisfy the tax liability accordingly so piro did not abuse her discretion in finding that none of the sec_6323 conditions were present c balancing the need for efficient collection_of_taxes with concerns of petitioners that collection be no more intrusive than necessary on their petition and seriatim opening brief petitioners contend that so piro failed to conduct a proper balancing analysis because she did not consider the totality of circumstances surrounding the negative impact that the nftl would have on their credit standing and financial conditions in support of their contentions petitioners rely on budish v commissioner tcmemo_2014_239 in budish we addressed the propriety of an appeals officer’s ao insistence on the filing of an nftl as a condition of entering into an installment_agreement with a taxpayer during the cdp hearing in that case the taxpayer presented evidence that the nftl would adversely affect his ability to earn income id at the ao did not consider that taxpayer’s evidence because she erroneously believed that the irm mandated the filing of an nftl in the circumstances of the case id at reviewing the commissioner’s determination to sustain the nftl we held that the ao’s interpretation of the irm was erroneous id at we also held that the ao failed to perform a proper balancing analysis under sec_6330 because she did not consider whether the nftl would hamper rather than facilitate collection id at we accordingly remanded the case to appeals to conduct a supplemental cdp hearing to perform the required balancing analysis id at we find budish to be distinguishable from the present case unlike the taxpayer in budish petitioners do not contend that so piro misinterpreted the irm in making her determination nor did petitioners present any concrete evidence during the cdp hearing to demonstrate how the nftl would negatively affect their financial circumstances and credit standing petitioners contend that so piro’s balancing analysis consisted of only superficial boilerplate language and that she failed to consider the negative impact that the nftl would have on petitioners’ credit standing and financial circumstances however unlike the ao in budish so piro actually considered mr richards’ argument about petitioners’ credit standing and pursued a followup inquiry specifically so piro asked whether the nftl would affect petitioners’ ability to earn income after learning from mr richards that their only income source was social_security so piro determined that the nftl was not overly intrusive and was necessary to protect the government’s interest this determination was well within her discretion see durda v commissioner tcmemo_2017_89 sustaining an nftl where the taxpayer was living on social_security and his account had been placed in cnc status because the so reasonably concluded that the collection action was necessary to protect the government’s interest see also kyereme v commissioner tcmemo_2012_174 sustaining an nftl filed against a taxpayer whose account was in cnc status as appropriate to balance the interests of the government and the taxpayer on the basis of the administrative record it is apparent that so piro duly considered the totality of petitioners’ circumstances and properly performed a balancing analysis consequently we cannot say that so piro committed an abuse_of_discretion in this regard finding no abuse_of_discretion in any respect we will sustain the filing of the nftl in reaching our holding we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
